Name: Commission Regulation (EU) NoÃ 589/2010 of 5Ã July 2010 amending Council Regulation (EU) NoÃ 53/2010 as regards catch limits for the fisheries on sandeel in EU waters of IIIa and EU waters of IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic policy;  environmental policy
 Date Published: nan

 6.7.2010 EN Official Journal of the European Union L 170/7 COMMISSION REGULATION (EU) No 589/2010 of 5 July 2010 amending Council Regulation (EU) No 53/2010 as regards catch limits for the fisheries on sandeel in EU waters of IIIa and EU waters of IIa and IV THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required (1), and in particular Article 5(3) thereof, Whereas: (1) Catch limits for sandeel in ICES IIa and IV are laid down in Annex IA of Regulation (EU) No 53/2010. (2) Pursuant to point 6 of Annex IID to Regulation (EU) No 53/2010, the Commission is to revise the total allowable catches (TAC) and quotas for 2010 for sandeel in those zones based on advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) The STECF indicates that the function laid down in point 6 of Annex IID to Regulation (EU) No 53/2010 would indicate a TAC of up to 400 000 tonnes. (4) Sandeel is a North Sea stock which is shared with Norway but which is currently not jointly managed. The measures provided for in this Regulation are in accordance with consultations with Norway pursuant to the provisions of the agreed record of conclusions of fisheries consultations between the European Commission and Norway of 26 January 2010. In consequence, the European Union share of that part of the TAC that can be caught in EU waters of ICES zones IIa and IV should be fixed at 90 % of 400 000 tonnes. (5) Following negotiations with Norway, the amount allocated to Norway from the EUs share of the TAC should be increased from 20 000 tonnes to 27 500 tonnes in exchange for fishing opportunities on other species in Norwegian waters. (6) The Scientific Technical and Economic Committee for Fisheries recommends that the TAC should be increased by 4,23 % to cover EU waters of ICES zone IIIa. (7) Annex IA to Regulation (EU) No 53/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EU) No 53/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 21, 26.1.2010, p. 1. ANNEX Annex IA to Regulation (EU) No 53/2010 is amended as follows: The entry concerning the species sandeel in EU waters of IIIa and EU waters of IIa and IV is replaced by the following: Species : Sandeel Ammodytidae Zone : EU waters of IIIa, EU waters of IIa and IV (1) SAN/2A3A4. Denmark 327 250 (2) United Kingdom 7 153 (3) Germany 500 (4) Sweden 12 017 (5) EU 346 920 (6) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Norway 27 500 (7) Faeroes 2 500 TAC 376 920 (1) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Of which no more than 311 289 tonnes may be fished in EU waters of IIa and IV. The remaining quantity may be fished in EU waters of ICES zone IIIa only (SAN/*03A.). (3) Of which no more than 6 804 tonnes may be fished in EU waters of IIa and IV. The remaining quantity may be fished in EU waters of ICES zone IIIa only (SAN/*03A.). (4) Of which no more than 476 tonnes may be fished in EU waters of IIa and IV. The remaining quantity may be fished in EU waters of ICES zone IIIa only (SAN/*03A.). (5) Of which no more than 11 431 tonnes may be fished in EU waters of IIa and IV. The remaining quantity may be fished in EU waters of ICES zone IIIa only. (SAN/*03A.). (6) Of which no more than 330 000 tonnes may be fished in EU waters of IIa and IV. The remaining quantity may be fished in EU waters of ICES zone IIIa only. (SAN/*03A.). (7) To be taken in ICES zone IV.